Citation Nr: 1339077	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-27 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the brief from the representative, it was asserted a claim for service connection for diabetes is also on appeal.  The Board disagrees.  Although that claim was properly included in the Statement of the Case, the Veteran checked the box on his VA Form 9 that he only wanted to appeal certain issues and he then discussed his PTSD claim.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue, so that the Veteran is afforded every possible consideration.  Specifically, the Board finds that on remand the Veteran should be afforded a VA examination and any existing VA treatment records obtained.

In a January 2008 statement the Veteran informed the VA that he had received mental health treatment for PTSD in 1969-1970 at the VA Medical Center in Wilkes-Barre, Pennsylvania.  He requested the VA obtain copies of those records.  However, the file does not show that the RO attempted to obtain those records.

On remand, the RO should request VA treatment records from the Wilkes-Barre VA Medical Center, as records relating to the diagnosis or treatment of an acquired mental health condition, particularly shortly after the Veteran's discharge from service, may be pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Also, a May 2009 private mental health assessment reflects that the Veteran reported receiving mental health counseling services at the Orlando VA clinic about four years prior.  There are some Orlando VA treatment records in the Veteran's claims file dated in 2007 that were submitted by the Veteran, but they do not include mental health treatment.  On remand, the RO should request all treatment records from the Orlando VA Medical Center to ensure any existing mental health treatment records are obtained.

In that same 2009 private mental health assessment, the Veteran also stated he had had a nervous breakdown in 1969 and was hospitalized at Nanticoke General Hospital. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Wilkes-Barre VA medical facility for treatment in 1969-1970.  All efforts to obtain VA records should be fully documented, and a search of retired/archived records should be made.  The VA facility should provide a negative response if records are not available.  

2. Obtain all VA mental health treatment records from the Orlando VA medical facility.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  

3.  Ask the Veteran to complete a release authorizing VA to request his records from the Nanticoke General Hospital dated in 1969.  All efforts to obtain these records should be fully documented.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

